Appeal of BORDENTOWN DAIRY CO.Bordentown Dairy Co. v. CommissionerDocket No. 1191.United States Board of Tax Appeals1 B.T.A. 636; 1925 BTA LEXIS 2850; February 27, 1925, decided Submitted February 16, 1925.  1925 BTA LEXIS 2850">*2850  The taxpayer is not entitled to relief in the absence of sufficient evidence to establish the allegations asserted in the petition.  A. Henry Baum, C.P.A., for the taxpayer.  J. A. Adams, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  1 B.T.A. 636">*637  Before GRAUPNER, LANSDON, LITTLETON, and SMITH.  This appeal involves income and profits taxes for the fiscal year ended August 31, 1921, in the amount of $195.13, as outlined in the deficiency letter mailed to the taxpayer on November 26, 1924.  The appeal, which was filed on December 24, 1924, alleges that the Commissioner erred in refusing to allow depreciation for the fiscal year ended August 31, 1921, of 50 per cent of the cost of certain equipment purchased during 1920.  FINDINGS OF FACT.  The taxpayer is a New Jersey corporation with its principal place of business at Bordentown, N.J., and during the fiscal year ended August 31, 1921, was engaged in the dairy and ice cream business.  In its return for the fiscal year ended August 31, 1921, it claimed depreciation in the amount of $1,179.10, which represented 50 per cent of the cost, in 1920, of certain soda-fountain equipment. 1925 BTA LEXIS 2850">*2851  The Commissioner reduced the amount of depreciation claimed to 10 per cent, or $235.82.  No satisfactory evidence was adduced to show that the depreciation allowed by the Commissioner was insufficient.  DECISION.  The deficiency as determined by the Commissioner is approved.  The taxpayer has failed to substantiate the allegations of its petition on appeal by competent evidence.